DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (Lin) (US 2017/0200255).
Regarding claim 25, Lin discloses an encoder (130), comprising: 
processing circuitry ([0049], processor); and 
memory connected to the processing circuitry, wherein, using the memory ([0051], program code software), the processing circuitry:
performs an inter prediction process ([0046], inter prediction is performed) on a first picture (112), the first picture including a plurality of second pictures (cube faces 122), wherein
the inter prediction process includes an arrangement process in which a plurality of pixels within the first picture is arranged or rearranged in a way in which an object within neighboring second pictures among the plurality of second pictures is continuous (FIGs.9A-9K, FIG. 10, FIGS. 11a-11c, [0037], [0040], cube faces are rotated to have continuity across cube faces).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Lin) (US 2017/0200255) in view of Zhou et al. (Zhou) (US 2017/0339391).
Regarding claim 26, Lin discloses an encoder (130), comprising: 
processing circuitry ([0049], processor); and 
memory connected to the processing circuitry ([0051], program code software), wherein, using the memory, the processing circuitry:
generates an encoded image (112) by encoding a current image to be processed that is based on the image or the plurality of images by an encoding process ([0046], video encoding is performed); 
the encoding process includes a prediction process, the prediction process being one of an inter prediction process and an intra prediction process ([0046], inter or intra prediction is performed), and the prediction process includes a wrapping process of arranging or rearranging a plurality of pixels included in an image in a way in which an object within the image is continuous (FIGs.9A-9K, FIG. 10, FIGS. 11a-11c, [0037], [0040], cube faces are rotated to have continuity across cube faces).
Lin is silent about obtains parameters including at least one of (i) one or more parameters related to a first process for correcting distortion in an image captured with a wide angle lens and (ii) one or more parameters related to a second process for stitching a plurality of images; and writes the parameters into a bitstream including the encoded image.
Zhou from the same or similar field of endeavor discloses obtains parameters including (ii) one or more parameters related to a second process for stitching a plurality of images ([0121], layout information); and writes the parameters into a bitstream including the encoded image ([0121], the layout format is signaled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhou into the teachings of Lin for signaling a format of the image data to a processor for further processing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488